Citation Nr: 0015458	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as mental behavior with depression.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran served on active service from October 
1965 to October 1967.



FINDING OF FACT

There is no competent medical evidence that shows the veteran 
currently has a psychiatric disorder, to include mental 
behavior with depression, and any psychiatric disorder which 
may be present is not show to have a has a nexus or 
relationship to service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, characterized as mental behavior with 
depression, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, in his October 
1999 Substantive Appeal, the veteran requested an appeal 
hearing before a member of the Board at a local VA office.  
But subsequently, in a November 1999 statement, the veteran 
clarified that he desired to waive his right to an in-person 
hearing, and instead have a videoconference hearing at the RO 
before a member of the Board in Washington, D.C.  In 
addition, the veteran requested an appeal hearing before a 
hearing officer at the RO, and an appeal hearing before a 
member of the Board at the Central Office in Washington, D.C.  
As a result, the veteran was scheduled to appear for the 
videoconference before a member of the Board in April 18, 
2000.  In this regard, as per an April 2000 VA form 119 
(Report of Contact), the veteran reported to the location of 
the videoconference hearing, and was told his hearing would 
be the second hearing and would start immediately after the 
conclusion of another hearing which was scheduled ahead of 
his hearing.  However, before the veteran's videoconference 
began, he left the premises.  Prior to leaving, the veteran 
indicated to a VA employee that he was tired of waiting, and 
that his time was more important than his having to wait for 
his hearing.  The veteran left the premises without 
expressing interest in having further hearings, or requesting 
that the videoconference hearing be reschedule.  As such, the 
veteran's request for a hearing is considered withdrawn and 
the Board will proceed with its review of the claim on appeal 
on the present record.  See 38 C.F.R. §§ 20.702, 20.704 
(1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as psychoses, if 
it becomes manifest to a compensable degree within one year 
period of the veteran's separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, in the August 1998 claim and in the October 
1999 Substantive Appeal, the veteran indicated that he was 
treated for depression and other psychiatric disorder during 
his active service.  He also noted he was treated for his 
symptoms by a private physician; however, the medical records 
from this private physician have not been submitted by the 
veteran.  With respect to the veteran's service medical 
records, these records are negative for any complaints of or 
treatment for psychiatric symptomatology during the veteran's 
active service.  No additional evidence, medical or 
otherwise, has been submitted which would support the 
veteran's claim. 

Thus, after a review of the claims file, the Board finds that 
the veteran has not submitted objective medical evidence 
showing that he is currently diagnosed with a psychiatric 
disorder, to include mental behavior with depression, which 
is related to his period of service.  Specifically, he has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a disability of 
service origin.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Thus, in the absence of competent 
medical evidence to support the claim of service connection 
for a psychiatric disorder, characterized as mental behavior 
with depression, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran noting 
that he currently suffers from a psychiatric disorder which 
is related to his in-service symptomatology.  However, while 
the Board acknowledges the sincerity of these statements, the 
Board notes that the veteran is a layperson and, as such, is 
not qualified to offer a medical opinion regarding the 
existence of a disability or as to the etiology of any such 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection for a psychiatric disorder, 
characterized as mental behavior with depression, the VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F. 3d 1464, 
1468 (1997).  Giving the benefit of the doubt to a claimant 
does not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  

Furthermore, the Board notes that in his August 1998 original 
claim and in the October 1999 Substantive Appeal, the veteran 
indicated he was treated for his psychiatric disorder by a 
private physician during his active service, and by Dr. Mark 
Sears.  In this regard, the Board observes that the medical 
records from these health care providers have not been 
submitted by the veteran, and suggest to the veteran to 
submit such private records as they may assist him in well 
grounding his claim for service connection.  See 38 U.S.C.A. 
§ 5103 (West 1991); see generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for a psychiatric disorder, 
characterized as mental behavior with depression, and the 
reasons for which his claim failed.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, characterized 
as mental behavior with depression, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

